311 F.2d 223
63-1 USTC  P 9131
Eugene F. EMMONS and Mary J. Emmons, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent. Service
No. 14814.
United States Court of Appeals Sixth Circuit.
Dec. 5, 1962.

Henry C. Harvey, Cleveland, Ohio (David F. Snow, Cleveland, Ohio, on the Brief, Jones, Day, Cockley & Reavis, Cleveland, Ohio of counsel), for petitioners.
Michael K. Cavanaugh, Dept. of Justice Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson-Daniel K. Mayers-Michael K. Cavanaugh, Attys.  Dept. of Justice, Washington, D.C., on the brief), for respondent.


1
Before McALLISTER, Circuit Judge, and BOYD and FREEMAN, District judges.

ORDER.

2
The above cause coming on to be heard on appeal from the Tax Court of the United States, and the court being duly advised,


3
Now, therefore, it is ordered, adjudged and decreed that the decision appealed from be and is hereby affirmed on the opinion of the Tax Court, 36 T.C. 728.